Citation Nr: 0735613	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than May 13, 1997, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1971 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the RO.

In a March 1998 rating decision, the RO, inter alia, granted 
the veteran a TDIU, effective May 13, 1997.  In June 2001, 
the veteran field a claim for an effective date earlier than 
May 13, 1997, for the grant of a TDIU.

In an October 2002 rating decision, the RO found that new and 
material evidence to reopen the veteran's claim for an 
effective date earlier than May 13, 1997 for the grant of a 
TDIU had not been received.  The veteran filed a notice of 
disagreement (NOD) with the effective date of the award for a 
TDIU in July 2003, and the RO issued a statement of the case 
(SOC) in May 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2004.  On his VA Form 9, he requested a hearing before 
RO personnel.

In a July 2004 letter, the veteran's representative cancelled 
the scheduled hearing before RO personnel and stated that the 
veteran did not wish to reschedule.

In September 2006, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing 
all requested actions, the AMC continued denial of the 
veteran's claim (as reflected in the April 2007 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All development and notification action needed to fairly 
adjudicate the claim has been accomplished.

2.  In a March 1998 rating decision, the RO granted a TDIU, 
effective May 13, 1997.  The veteran did not appeal this 
decision.

2.  In June 2001, the veteran filed a claim asserting that he 
was entitled to an effective date earlier than May 13, 1997, 
for the grant of a TDIU.


CONCLUSION OF LAW

The claim for an effective date earlier than May 13, 1997, 
for the award of a TDIU is without legal merit.  38 U.S.C.A. 
§§ 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.400, 
20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In connection with the claim on appeal, the appellant and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The basic facts in this case are not in dispute.  In a March 
1998 rating decision, the RO awarded the veteran a TDIU, 
effective May 13, 1997 (the date of his original claim for 
such benefits).  In April 1998, the RO sent the veteran a 
letter notifying him of the denial, and informing of his 
appellate rights and that he had one year to appeal the 
decision.  As he did not initiate an appeal within one year 
of the notification of the denial, the March 1998 rating 
decision-and the determinations therein, to include the 
assigned effective date for the award of a TDIU-became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

In June 2001, the veteran filed a claim in which he asserted 
that the award of a TDIU should be effective prior to May 13, 
1997; the denial of that claim culminated in the instant 
appeal.  During the pendency of the appeal (to include in 
response to the Board September 2006 remand), the veteran has 
submitted supporting evidence indicating that the he has been 
unemployable since at least 1980.

While the veteran now seeks to establish an earlier effective 
date for the award of a TDIU, the United States Court of 
Appeals for Veterans Claims (Court) has held that such a 
freestanding claim for an earlier effective date attempts to 
vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).  If a claimant desires an effective 
date earlier than that assigned in a RO decision, the 
claimant must perfect a timely appeal as to that decision.  
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is clear and unmistakable 
error (CUE).  Id.  Here, however, neither the veteran nor his 
representative has alleged CUE in the March 1998 rating 
decision-a matter that must be raised with specificity.  See 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994).   

[Parenthetically, the Board notes that the September 2006 
remand of the matter of an effective date earlier than May 
13, 1997 for the award of a TDIU was executed without 
knowledge of case law (to include Rudd) clarifying the issue 
of whether a veteran has a valid claim for an earlier 
effective date after the prior decision establishing the 
effective date has become final.]  

In this case, there is no legal basis for granting the 
benefit sought because the finality of the prior March 1998 
rating decision assigning the May 13, 1997 effective date 
precludes VA from assigning an earlier effective date.  The 
governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than that 
assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(b)(2)(i), 3.2600.  The Board is bound by such 
authority.  

As, on these facts, no effective date for the award of a TDIU 
earlier than May 13, 1997 is assignable, the claim for an 
earlier effective date must be denied.  Where, as here, the 
law and not the evidence is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final point, the Board notes that, given the basis for 
the denial of the claim, there is no prejudice to the veteran 
in the Board considering and denying the claim on a ground 
different from the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

ORDER

An effective date earlier than May 13, 1997 for the award of 
a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


